Exhibit 10.11.5








AMENDMENT NO.2 TO LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDMENT NO. 2 TO LIMITED LIABILITY COMPANY AGREEMENT (this "Amendment"),
is made and entered into as of December 9, 2013, by and among KANSAS CITY
SOUTHERN, a Delaware corporation ("KCS"), KCS HOLDINGS I, INC., a Delaware
corporation and subsidiary of KCS (“KCS HOLDINGS”), and THE ALABAMA GREAT
SOUTHERN RAILROAD COMPANY, an Alabama corporation ("AGS"), with reference to the
following facts:
A.    KCS and AGS are parties to that certain Limited Liability Company of
Meridian Speedway, LLC dated as of May 1, 2006 (the "Company Agreement").
B.    Pursuant to Section 8.1 of the Company Agreement, the Company Agreement
may be amended by a written agreement executed by all of the parties thereto.
C.    The parties have determined that it is in the best interest of all parties
that the Company Agreement be amended as set forth herein.
NOW, THEREFORE, in consideration of the foregoing facts and the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meaning assigned to such terms in the Company Agreement.
2.    Amendment. Effective as of the date first written above, the first
sentence of Section 5.4 of the Company Agreement is hereby deleted in its
entirety and replaced with the following sentence:
“Meetings of the Management Committee may be called by any Committee
Representative.”
3.    Entire Agreement. This Amendment contains the sole and entire agreement
and understanding of the parties with respect to the entire subject matter
contained herein, and any and all prior discussions, negotiations, commitments
and understandings, whether oral or otherwise, related to the subject matter
contained herein are hereby merged herein. Except as set forth herein, the
Company Agreement and the terms set forth therein shall remain in full force and
effect.
4.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Company
Agreement as of the date first above written.


KCS HOLDINGS I, INC.




By:        /s/ David L. Starling            
Name: David L. Starling
Title:      President






KANSAS CITY SOUTHERN




By:        /s/ David L. Starling            
Name: David L. Starling
Title: President and Chief Executive Officer






THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY




By:        /s/ Deborah H. Butler            
Name:     Deborah H. Butler        
Title:         Vice President            


